BRUCHHAUSEN, District Judge.
The cases submitted by the plaintiff are not in point. The recoveries therein were after trial. There is no authority for the relief sought, by way of a summary proceeding or motion, excepting where there is no genuine issue of fact, the Courts have entertained motions for summary judgment pursuant to Rule 56, Fed.Rules Civ.Proc. 28 U.S.C.A. See Rackus v. Moore-McCormack, D.C., 85 F.Supp. 185; Brady v. Waterman, D.C., 10 F.R.D. 629.
The motion is denied without prejudice.